Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims




SALES PUCHASE CONTRACT OF RIGHTS DERIVED FROM MINING TITLES AND MINING CLAIMS
BETWEEN MR. HÉCTOR MANUEL CERVANTES SOTO, BY HIS OWN RIGHT, REPRESENTING
MESSERS. JOSÉ FRANCISCO RUBIO, JOSÉ FILEMÓN CERVANTES SOTO E IRAM CERVANTES SOTO
WHO HEREIN AFTER WILL BE DESIGNATED AS “SELLER OR CONCESSIONAIRE SELLER” AND
CORPORACIÓN AMERMIN, S.A. DE C.V. HEREIN AFTER DESIGNATED AS “PURCHASER”
REPRESENTED BY MR. RAMIRO TREVIZO LEDEZMA IN HIS PERSONALITY AS SOLE
ADMINSTRATOR, CONTRACT THEY SUBMIT TO THE FOLLOWING DECLARATIONS AND CLAUSES:







DECLARATIONS




1. Ing. Héctor Manuel Cervantes Soto declares:




1.1. That he is an individual of Mexican nationality, married under the bond of
separation of goods; with tax payers registry number CESH-620803, and that he is
able to dedicate himself to the exploration and exploitation of concessionable
substances; to be title holder of mining concessions and able as well to
celebrate contract whose object is the acquisition of rights derived from such
concessions and, thus, able to celebrate this contract.




1.2 That he is title holder of mining concessions specified following and that
he celebrates the following contract per his own right.




File number:

95/12534

Name of Lot:

“EL RIO ROJO”

Location:

Municipality of Choix, Sinaloa.

Surface:

400 Hectares.




File number:

95/12535

Name of Lot:

“EL RIO”

Location

Municipality of Choix, Sinaloa.

Surface:

545 Hectares.










File number:

95/12544

Name of Lot:

“MONTAÑA DE COBRE”

Location:

Municipality of Choix, Sinaloa.

Surface:

200 Hectares




1







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims













File number:

95/12626

Name of Lot:

“EL ORO”

Location:

Municipality of Choix, Sinaloa.

Surface:

400 Hectares




1.3 That he holds General Powers of Attorney for Litigation and Collection,
Administration Acts and Dominion from Mr. José Francisco Rubio who transferred
to him such faculties on the 10th August 2006 at Los Mochis, Municipality of
Ahome, State of Sinaloa before testimony of Notary Public number 46, Alejandro
Bermúdez Ruiz, Attorney at Law; and, on account of the previous, it is his will
to celebrate this present sales-purchase contract in order to transfer the
rights derived from the title holding of the mining concessions granted by the
mining concession titles detailed following:




PORVENIR

Title 220736

Surface: 105 Hectares

Municipality of Choix, State of Sinaloa

Mining Agency at Culiacán, Sinaloa




LA VÍBORA

Title 210736

Surface: 48 Hectares

Municipality of Choix, State of Sinaloa




LA AMAPITA

Title 222496

Surface: 50 Hectares




1.4 That under protest of saying the truth, he continues to indicate that he is
representing Mr. José Filemón Cervantes Soto through a Power for Acts of
Administration and Dominion, currently being written before Notary Public and it
is through such representation that he celebrates this present sales-purchase
contract comprising a package of twelve rights that grant both the mining
concession titles as well as the mining claims included in this present
instrument and as regards Mr. José Filemón Cervantes Soto, the transfer of the
mining concessions titles detailed following:




File number:

95/12596

Name of Lot:

“EL PLACER”

Location:

El Fuerte, Sinaloa

Surface:

400 Hectares.




2







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims








File number:

95/12545

Name of Lot:

“ELIZABETH”

Location:

Municipality of Choix, Sinaloa.

Surface:

100 Hectares.

File number:

95/12597

Name of Lot:

“EL SABINO”

Location:

 Municipality of Choix, Sinaloa

Surface:

100 Hectares.













1.5 That under oath of saying the truth he keeps on stating that he represents
Mr. Iram Cervantes Soto, through a Power for Acts of Administration and
Dominion, currently being written before Notary Public and that it is through
such representation that he celebrates this present sales-purchase contract
comprising a package of twelve rights that grant both the mining concession
titles as well as the mining claims included herein as as regards Mr. Iram
Cervantes Soto, the transfer of the mining concession titles detailed following:




-

- - - - - - - - -- - - - - - - - - - - - - - - - - - -

-

- - - - - - - - - - - - - - - - - - - - - - - - - - -

-

- - - - - - - - - - - - - - - - - - - - - - - - - - - -

     -    - - - - - - - - - - - - - - - - - - - - - - - - - - - -  




File number:

95/12616

Name of Lot:

“LA COBRIZA”

Location:

Municipality of Choix, Sinaloa

Surface:

200 Hectares




-

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

-

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

-

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

-

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




1.6 That on the 10th August 2006, at the city of Los Mochis, Sinaloa, before
testimony of Notary Public number 165, Arturo Duarte García, Attorney at Law,
jointly with Mr. Manuel Basoco Vega, they ratified the sales-purchase contract
they had celebrated on the 9th August 2006 regarding the mining concessions
title specified following, and likewise, derived from the celebrated
sales-purchase, and that it is his will to celebrate this present instrument in
order to transfer the rights granted by the mining concession title detailed
below:




3







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims








Title number

220115

Current from

06 June 2003

Registry number

Acta 215 Foja 108 del Vol. 337 L. Con. Min. del RPM.

Date of registry

 

Name of lot

Pilar de Mocoribo.

Location

Municipality of Choix, Sinaloa, Chih.

Surface

50 Hectares.







1.7 That he is the legitimate title holder of the mining concession rights
before stated, as well as of the requests for mining concessions whose title is
currently in arrangement and that have already been specified before and that
are free of burdens or attachments; are not subject to litigation or controversy
with individuals or authorities; are not object of any promise of contract,
sales-purchase option or committed to an exploration-exploitation contract and
that they are not part of any agreement of any nature that might hinder or limit
the celebration and object of this present contract of the free exercise of the
rights derived from same.




1.8 That rights are free of obligations the Mining Law and its Ruling impose on
the title holders of mining concessions; and so are unencumbered and have not
incurred in situations or infractions that might be cause of cancellation and in
the event that a problem or obligations might be inherited derived from Labor
Matters and Social Security, it assumes the responsibility and the obligation of
putting a solution to any problem and, be it the case, to pay for such
obligations.




2. Ing. Ramiro Trevizo Ledezma declares:




2.1 That Corporación Amermin, S.A. de C.V., is a mercantile society established
according to Mexican law at the city of Chihuahua, Stte of Chihuahua on the 9th
August 1995 as per Writ number 9311 of Volume 173, and authorized on the 10th
August 1995 by Notary Public number 2 for the Morelos Judicial District of the
State of Chihuahua; inscribed in the Public Registry of Commerce per Folio
number 21164*10 of the Registrar’s Procedures System; its Federal Taxpayers
Registry Number CAM-950810-K77 and that its social object is the purchase, sale,
acquisition by whatever concept, alienation, trade, import and export of all
kinds of materials and articles related to the mining and metallurgical industry
in general, with civil engineering  and with construction in general; and that
it has the capacity among other activities, to acquire mining concessions for
exploration and exploitation or contractual rights regarding exploration and
exploitation of any kind of mineral, as well as to alienate, encumber or by any




4







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims




other means make available such concessions and rights; and to eploit earth
dumps, tailings, grease piles, drosses, and all kinds of articles or materials
related to its social object.




2.2 That he is the Legal Representative of the mercantile society already
mentioned in his personality as Sole Administrator; that he has been invested
with the broadest faculties and General Powers for Litigation and Collection and
Acts of Administration, to manage the businesses and social goods as set down in
the society’s incorporation papers and which have not been revoked or limited in
any manner at all.




2.3 That the company he represents has the judicial capacity, the economic and
technical resources as well as the know how to instrument the necessary acts to
fulfill the object of this present contract.




3. Parties jointly manifest that it is their free will to carry out this present
instrument within the framework of the Mining Law and the Code of Commerce in
order to evince the agreements that each party accepts, and that there is no
error, deceit or ill faith; that they agree to ratify this present instrument
before Notary Public or Public Broker and proceed to its inscription in the
Public Registry of Commerce and the Public Registry of Mines; and that they take
to themselves the obligation in complying to it in all of its parts, and so they
subject themselves to the following:




CLAUSES




FIRST. The Seller, by his own right and representing the persons who have been
named in the Declaration’s chapter, and by means of the payment specified in
this present contract, sells, cedes and in so doing, transfers in favor of the
Purchaser, and this latter acquires the title holding of the mining right and of
the rights of the requests placed before official channels of the different
mining lots located in the Municipality of Choix, State of Sinaloa, and whose
specifications, characteristics and currency are covered by the Title that has
been described in the Declaration’s chapter of this present instrument and which
is taken as literally replicated herein.




SECOND. The price of transmission of the titles and of the rights on the mining
concessions and requests before official channels, will be the amount of
$1’100,000.00 USD (One million one hundred thousand 00/000 USD)




THIRD. The Purchaser commits himself to pay the price agreed with the other
party to this contract by means of a down payment of $60,000.00 USD (Sixty
thousand USD) upon the signature of this present contract and the balance, an




5







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims




amount of $1’040,000.00 USD (One million forty thousand USD) as per the terms
set forth following:




1. On the 9th November 2006, the amount of $75,000.00 USD (Seventy five thousand
USD).




2. On the 9th May 2007, the amount of $110,000.00 USD (One hundred and ten
thousand USD).




3. On the 9th May 2007, the amount of $125,000.00 USD (One hundred and twenty
five thousand USD).




4. On the 9th May 2008, the amount of $155,000.00 USD (One hundred and fifty
five thousand USD).




5. On the 9th May 2008, the amount of $245,000.00 USD (Two hundred and forty
five thousand USD).




6. On the 9th May 2009, the amount of $120,000.00 USD (One hundred and twenty
thousand USD).




7. On the 9th May 2009, the amount of $210,000.00 USD (Two hundred and ten
thousand USD).




FOURTH. All payments referred to in this present contract must be carried out by
Purchaser, without need of previous reminder, at his offices, located on CAlle
Ankara number 1800, Colonia Mirador of the city of Chihuahua.




FIFTH. The Seller commits himself to present to Purchaser within fifteen days as
of the date of subscription of this present contract, the General Powers for Act
of Administration and Dominion conferred to him by Messers. José Filemón
Cervantes Soto and Iram Cervantes Soto.




SIXTH. Expenses incurred in on account of the transmittal of rights of the
mining concession will be charged to the Purchaser or, be it the case, to who
acquires the rights, thus liberating the Seller from any obligations of payment.




SEVENTH. Taxes, rights, contributions and cooperations of whatever denomination
and origin, as well as the obligation on labor relations and social security
that might have derived previous to the date of subscription of this present
sales-purchase contract, remain the Seller’s responsibility and also those
obligations that might derive from faults or infractions to the obligations that
the Mining Law and its Ruling impose upon title holders of mining concessions.




6







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims




In the event Purchaser should be obliged to extend an expenditure derived from
the obligations of the Seller, and necessary to maintain the currency of the
titles and mining rights, this latter will be obliged to reimburse to Purchaser
such expenditures inclusive of the surcharges and fines that might have
originated, within the ten days following the written notification of the
amount; in the event Seller omits reimbursement, Purchaser will have the right
of deducting the amount from pending payments.




EIGHTH. In this act the Seller surrenders real and judicially to Purchaser the
mining lots, matter of this present instrument and, in consequence, this latter
assumes the responsibility of the tasks and works on exploration, exploitation
and benefit of the concessioned grounds. And thus, he also acquires the
responsibility of complying with the acts and omissions that the Mining Law and
its Ruling impose upon title holders of mining concessions and of the manner in
which they are carried out.




NINTH. For as long as it takes in time to carry out these procedures and
registrations of this present contract, the Seller, within the framework of the
applicable dispositions of individuals’ activities before the Federal Public
Administration, authorizes Purchaser to hear and receive notifications,
procedures, take administration steps and make appearances for as long as
necessary during the administrative procedures linked to the mining concessions,
object of this present contract, inclusive of the interposition of
administration resources; likewise, he commits himself to cooperate and help in
anything necessary and, be it the case, sign for the writings and documents in
order to obtain the transmittal and registry of the mining rights, object of
this present contract.




TENTH. The Seller, during the current status of this contract will enjoy the
following rights:




1. Receive from Purchaser the payments referred to in this contract in the
manner and terms agreed.




ELEVENTH. Parties convene that is there is a delay in payments as referred in
the Third Clause, Seller will grant the Committing Purchaser, a term of grace of
thirty natural days for him to meet them; and if Purchaser does not settle his
debt, the contract will be considered cancelled in full plus the consequences
derived.




TWELFTH. Independently to the cause of annulment mentioned in foregoing Clause,
causes for cancellation of this present contract will also be the following
circumstances:




7







--------------------------------------------------------------------------------

Sales Purchase Contract of Rights Derived from Mining Concession Titles and
Rights from Mining Claims




1. That Purchaser liens, cedes, trespasses or leases or permit the use to third
parties of the rights this contract grants without having covered the total
payment or before having obtained the full consent in writing from Seller.




2. That Purchaser or, be it the case, the Seller, default to any of the
obligation set in this contract.




THIRTEENTH. In the event of cancellation of this present contract by reasons
imputable to Purchaser, the improvements and construction he might have built in
the mining lot, in matters concerning mine safety, in Ecological balance and
Environmental protection, will remain in favor of the Seller and Purchaser will
be left without the right to claim any indemnity or to keep the premises.




FOURTEENTH. Both parties express having agreed that for the case of conflict,
interpretation or petition to comply to this contract, they subject and submit
themselves to the jurisdiction of the Courts of Law of the city of Chihuahua,
expressly renouncing as of this moment, the privilege that might correspond to
them by reason of their domiciles.




For all legal effects derived from this contract, the contracting parties
manifest that their addresses for notification purposes and the persons who
represent them, are the following:




A. The Purchaser: address at Calle Ankara number 1800, Colonia Mirador of the
city of Chihuahua.




B. The Seller: address: Known address in the city of Témoris, Municipality of
Guazapares, State of Chihuahua.    




The contracting parties, in the knowledge of the reach and legal content of the
previous clauses, ratify them in all and each of their parts and sign this
present contract in the city of Chihuahua, Chih., on the 11th day of the month
of September of the year 2006.




SELLER




Héctor Manuel Cervantes Soto

PURCHASER




Ing. Ramiro Trevizo Ledezma

Sole Administrator of:

Corporación Amermin SA de CV




WITNESS

WITNESS








8





